MAIN, Judge,
concurring specially.
Although the dissent correctly notes that T.D.T. v. State, 745 So.2d 885 (Ala.Crim.App.1998), and Robitaille v. State, 971 So.2d 43 (Ala.Crim.App.2005), differ from the present case with regard to the type of evidence at issue, I do not agree that those cases are inapplicable in this case.
Like the dissent, I too find cause for concern with the admission of the com*794plained-of testimony in this case. The decision to introduce or admit evidence of offenses other than those an accused is called to defend should not be made lightly, regardless of how or why that evidence is elicited at trial. However, after careful review of the record before this Court and the applicable legal authority, I agree with the majority that the admission of the evidence did not constitute reversible error in this case. Therefore, I concur with the majority to affirm the trial court’s judgment of conviction.